C. A. D. C. Cir. Certiorari granted limited to the following question: “Whether a remittance of estimated taxes or of taxes withheld from wages is a payment of tax that is subject to the limitation on tax refunds set forth in § 6511(b) of the Internal Revenue Code, 26 U. S. C. § 6511(b)?” Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, November 12, 1999. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, December 13, 1999. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, December 30, 1999. This Court’s Rule 29.2 does not apply.